Case 17-25530       Doc 30     Filed 07/03/19 Entered 07/03/19 13:16:22             Desc Main
                                 Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 In Re: Stephen M. Caudill                      )        17 B 25530
         Debtor(s)                              )        Judge Deborah L. Thorne

                           Notice Of Motion/ Certificate Of Service

 Stephen M. Caudill
 6604 S. Kimbark Unit 1S
 Chicago, IL 60637
 Via U.S. Mail

 David M. Siegel
 Via ECF noticing procedures


 On July 24, 2019 at 9:00 A.M. I will appear in:

                                Courtroom 613
                                219 S Dearborn St
                                Chicago, IL 60604

 and present this Motion, a copy of which is hereby served upon you.

 I certify under penalty of perjury that I mailed a copy of this notice to the above listed
 persons by first class US mail, postage prepaid, or as otherwise listed on July 03,
 2019.

                                                             /s/A. Stewart Chapman
                                                             for Marilyn O Marshall, Trustee


 Office of the Chapter 13 Trustee
 Marilyn O Marshall
 224 South Michigan Ave.
 Suite 800
 Chicago, Illinois 60604
 312-431-1300
  Case 17-25530       Doc 30     Filed 07/03/19 Entered 07/03/19 13:16:22           Desc Main
                                   Document     Page 2 of 3

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
    In Re: Stephen M. Caudill                    )           17 B 25530
                                                 )
              Debtor(s)                          )           Judge Deborah L. Thorne

                                      Motion to Modify Plan

        NOW COMES Marilyn O. Marshall, Standing Trustee, and requests that the Debtor’s

confirmed Chapter 13 Plan be modified pursuant to 11 USC Section 1329, and in support thereof

states as follows:

1. The Debtor filed for relief pursuant to Chapter 13 on August 25, 2017.

2. On December 14, 2017 the Debtor’s Plan was confirmed. The Debtor’s confirmed Chapter 13

   Plan requires that the Debtor make plan payments in the amount of $400.00 for a term of 60

   months, providing that the unsecured creditors receive not less than 10% of their allowed claims.

3. The Debtor’s confirmed plan requires the debtor to tender copies of tax returns to the Trustee on

   an annual basis.

4. According to the Debtor’s 2018 tax return, his annual income has significantly increased since the

   plan was confirmed. The Debtor’s Schedule I lists monthly gross income in the amount of

   $9,418.00, which is annual income of $113,016.00. The Debtor’s 2018 tax return shows an

   adjusted gross income of $248,261.00, which equates to an increase in his monthly income from

   the $9,418.00 listed on his Schedule I to $20,688.42.

5. The Debtor therefore has an additional $11,270.42 in disposable income that should be committed

   to the Debtor's plan payments.

6. The Debtor has to date not asked this court to increase his plan payments for the benefit of

   creditors while his income has increased significantly.

7. The Debtor’s post-petition wages are property of the bankruptcy estate pursuant to 11 U.S.C.

    §1306.
  Case 17-25530       Doc 30    Filed 07/03/19 Entered 07/03/19 13:16:22           Desc Main
                                  Document     Page 3 of 3

8. The Trustee has not received the final payments on this case and at filing there remains a balance

   due of approximately $15,186.14.

       WHEREFORE, the Trustee prays that the Debtor’s plan be amended to increase the Debtor's

   plan payments from $400.00 to $8,289.29 per month, increase the percentage to be paid to

   unsecured creditors to 100%, and for any further relief this court deems appropriate.

                                                            Respectfully submitted,

                                                            /s/ A. Stewart Chapman
                                                            for Marilyn O Marshall, Trustee

Office of the Chapter 13 Trustee, Marilyn O. Marshall
224 South Michigan Ave., Suite 800
Chicago, Illinois 60604
(312) 431-1300P
